Order entered April 6, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00531-CV

                              JUAN CARLOS FLORES, Appellant

                                                 V.

          CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-09-14912-H

                                             ORDER
       We GRANT appellees’ March 31, 2015 unopposed motion for extension of time to file

joint brief and motion to increase word count by 673 words and ORDER the brief tendered to

the Clerk of the Court April 1, 2015 filed as of the date of this order.


                                                        /s/    CRAIG STODDART
                                                               JUSTICE